FILED
                            NOT FOR PUBLICATION                              MAR 05 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



FREDERICK KARL JOST,                              No. 11-15207

              Plaintiff - Appellant,              D.C. No. 1:09-cv-00507-GBC

  v.
                                                  MEMORANDUM *
JERRY BROWN, Attorney General; et al.,

              Defendants - Appellees.



                   Appeal from the United States District Court
                       for the Eastern District of California
                   Gerald B. Cohn, Magistrate Judge, Presiding **

                          Submitted February 21, 2012 ***

Before:       FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Frederick Karl Jost, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **
              Jost consented to proceed before a magistrate judge. See 28 U.S.C.
§ 636(c).
       ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a district court’s dismissal under 28 U.S.C. § 1915A

for failure to state a claim, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000),

and we affirm.

      The district court properly dismissed the action because Jost failed to allege

facts showing that defendants acted with deliberate indifference regarding the

denial of his request for soft soled shoes. See Toguchi v. Chung, 391 F.3d 1051,

1058 (9th Cir. 2004) (a prison official acts with deliberate indifference only if he or

she knows of and disregards an excessive risk to the prisoner’s health and safety).

      Jost’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                    11-15207